DETAILED ACTION
This action is in response to communication filed on November 13th, 2020.
Claims 1-20 are hereby allowed.  Claim 3 is amended via an Examiner’s Amendment below.
The present application is a continuation of application no. 16/545,073, filed on August 20th, 2019, which matured into patent no. 10,866,887, which claims priority to provisional application no. 62/803,257, filed on February 8th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 17th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no.  10,866,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates a Double Patenting rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Huang on December 17th, 2021.  The application has been amended as follows: 

Claim 3. (Currently Amended) The method of claim [[3]] 2 wherein the unique tenant identification number includes the unique cluster identification number.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims included the allowable subject matter of the parent application.
Upon performing an updated search in the technology area of isolating application associated with multiple tenants within a host platform at a data link layer, no prior art was identified as teaching: generating a broadcast domain which is isolated at the data link layer, and assigning a unique identification number to a launched application, where the application is assigned to the isolated broadcast domain; and adding the unique identification number to the network address of the host, where the host is isolated in the network at the data link layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rong		Pat. Pub.	2016/0344687
Fullbright	Pat. Pub.	2015/0326467
Venkataswami	Pat. Pub.	2015/0030024
Jeuk		Pat. Pub.	2019/0068495
Kapur		Pat. Pub.	2018/0176176
Madtha		Pat. Pub.	2016/0371108
Sinha		Patent no.	10,805,216
Garg		Pat. Pub.	2015/0082301
Karangutkar	Pat. Pub.	2017/0353444
Joshi		Pat. Pub.	2016/0292236
Vytha		Pat. Pub.	2020/0067763
Onoue		Pat. Pub.	2016/0013973
Matsuoka	Pat. Pub.	2014/0204937
Tewari		Pat. Pub.	2019/0334868
Mudigonda	Pat. Pub.	2016/0087941
Helfman	Pat. Pub.	2015/0006730

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
12/17/21
/BLAKE J RUBIN/Examiner, Art Unit 2457